DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Non-Final Office Action in response to application 16/483,656 entitled "INTERNET OF THINGS MERCHAN ORDER AND PAYMENT ENABLEMENT" with claims 2, 4-11, and 13-20 pending.
Status of Claims
Claims 2, 6, 11 and 15 have been amended and are hereby entered.
Claim 1 was previously  cancelled. Claims 3 and 12 are now cancelled.
Claims 2, 4-11, and 13-20 are pending and have been examined.
Response to Amendment
The amendment filed May 16, 2022 has been entered. Claims 2, 4-11, and 13-20 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Final Office Action mailed March 15, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 2, 4-11, and 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims  2, 4-11, and 13-20 are directed to a system, method, or product program, which are/is one of the statutory categories of invention. (Step 1: YES).
The claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 2 recites: 
“receiving… a request … to initiate payment…” 
“receiving a payment authorization …”
 “requesting…an authentication …”
“receiving authentication…”
“receiving … a selection of a payment instrument from the consumer…”
“assigning … Call ID and a user ID…” 
“communicating an activation for payment signal…”
“communicating an activation notification…”
“responding affirmatively to the activation notification…”
“receiving… payment data…”
“generating… Call ID…”
“payment data is associated… for purchases…”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a payment authorization or payment data is associated for purchases recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of: 
“Internet of Things (loT) device”, “server”,   “computing device”, “electronic device”, “transmitting”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“virtual wallet application”:
merely applying digital payment processing technology  as a tool to perform an abstract idea 
“receiving…an application programming interface (API) call”, “encrypting… transmission payload”, “decrypting the payload”:
  merely applying API  and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices. / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 2 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 4: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 5: 
“IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 6: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 7: 
“GetPayment Application Programming Interface (API)”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 8: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“Merchant API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 9: 
“computing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
“API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 10: 
 “virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). /  [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices. [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, these dependent claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

Independent Claim 11 recites: 
 “receiving… a request … to initiate payment…” 
“receiving a payment authorization …”
 “requesting…an authentication …”
“receiving authentication…”
“receiving … a selection of a payment instrument from the consumer…”
“assigning … Call ID and a user ID…” 
“communicating an activation for payment signal…”
“communicating an activation notification…”
“responding affirmatively to the activation notification…”
“receiving… payment data…”
“generating… Call ID…”
“payment data is associated… for purchases…”
These limitations clearly relate to managing transactions/interactions between buyer, merchant, and/or issuer.  These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. For example, instructing to receive a payment authorization or payment data is associated for purchases recites a commercial or financial action, principle, or practice and managing interactions between people. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or financial action, principle, or practice then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A-Prong 1: YES. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:
“Internet of Things (loT) device”, “a processor and a memory in communication with the processor, the memory storing instructions”, “server”, “computing device”, “electronic device”, “transmitting”:
merely applying computer processing, storage, and networking technology  as  tools to perform an abstract idea 
“virtual wallet application”:
merely applying digital payment processing technology  as a tool to perform an abstract idea 
“receiving…an application programming interface (API) call”, “encrypting… transmission payload”, “decrypting the payload”:
  merely applying API  and networking technology  as  tools to perform an abstract idea 
are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.  [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, Claim 11 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
Dependent Claims   recite additional elements.
This judicial exception is not integrated into a practical application. In particular, the recited additional elements of 
Claim 13: (none found: does not include additional elements and merely narrows the abstract idea)
Claim 14: 
“IoT server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 15: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
Claim 16: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“GetPayment API”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 17: 
“merchant server”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“Merchant API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
Claim 18: 
“computing device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
“API key”: generally linking to application programming interface technology as a means to perform an abstract idea  
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
Claim 19: 
“virtual wallet application”: merely applying digital payment processing technology  as a tool to perform an abstract idea
Claim 20: 
“IOT device”: merely applying computer processing, networking, and display technologies  as a tool to perform an abstract idea
 “bathroom scale, a computer monitor, a washing machine, or a refrigerator.”:  generally linking to household devices as a means to perform an abstract idea  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). /  [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices.  [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements, do not change the outcome of the analysis, when considered separately and as an ordered combination.  Thus, Claims 2, 4-11, and 13-20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (“METHOD AND APPARATUS FOR PERFORMING PAYMENT”, U.S. Publication Number: 2017/0068953 A1), in view of Purves (“REMOTE PORTAL BILL PAYMENT PLATFORM APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20130346302 A1)in view of Jeong (“PROXIMITY COMMUNICATION METHOD AND APPARATUS”, U.S. Publication Number: 20150256515 A1)






Regarding Claim 2, 
Kim teaches,
  receiving, at a virtual wallet server, a request from an loT server to initiate payment requested from the IoT device after receiving a payment authorization via a virtual wallet application on the IoT device from a consumer to purchase an item offered for sale from a first merchant, 
(Kim [0074] electronic device 101, 102 or 104 and the server 106 are connected to each other via a network
Kim [0002] electronic devices with a controller that is capable of performing a payment
Kim [Table 3] part of the authorization request. 
Kim [0088] electronic device ...request other devices (e.g., electronic devices 102 and 104 or a server 106) to execute at least part of the functions related to the function or service. 
Kim [0141] electronic device 610 is capable of including a payment application (or wallet application) 
Kim [0003] allows users to purchase services or products....at a store 
Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID.)
wherein the IoT device is connected with the IoT server, wherein the IoT device comprises an electronic device whose standalone wireless connectivity is added as a post-manufacture addition to the IoT device;
(Kim [0069] a TV box (e.g., Samsung HomeSync®, Apple TV®, or Google TV®))
an authentication from the consumer via a message in the virtual wallet application on a computing device associated with the consumer;
(Kim [0141]  including a payment application (or wallet application) 612 and/or a payment manager 
Kim [0142]  The payment-related user interface may include wallet UI/UX.....The payment application 612 is capable of providing interface related to user authentication via Identification & Verification (ID&V).
Kim [0324 - Table 3] Token Request Indicator - An indicator used to indicate that the message is intended to Request authenticate the Cardholder during a Payment Token Request.)
the selection of the payment instrument,
(Kim [0264] The user selects one of a number of registered cards in order to make a payment.)
communicating an activation for payment signal to the IoT device; in response to receiving the activation for payment signal, 
(Kim [0008] The electronic device includes a ... payment signal module... transmitting the payment signal to an external electronic device.)
communicating an activation notification from the IoT device to the virtual wallet application and order information for the product to the IoT server;
(Kim [0141]  including a payment application (or wallet application) 612 and/or a payment manager 
Kim [0142]  The payment-related user interface may include wallet UI/UX.....The payment application 612 is capable of providing interface related to user authentication via Identification & Verification (ID&V).
Kim [0295] when a payment module in one of the devices is activated
Kim [0147]  token requester server ... activating payment-related information (e.g., token).)
Kim does not teach in response to receiving the request to initiate payment, requesting, by the virtual wallet server; in response to receiving the message in the virtual wallet application requesting authentication, receiving authentication from the consumer and a selection of a payment instrument from the consumer via the virtual wallet application at the virtual wallet server; in response to the consumer responding affirmatively to the activation notification via the virtual wallet application, communicating an initiate payment signal to the IoT server;  receiving, at the virtual wallet server, payment data, the user ID, the original Call ID, a merchant external client ID of the first merchant, and a SKU of the item;	generating, by the virtual wallet server, a new Call ID;	transmitting, from the virtual wallet server, the new Call ID to a merchant;	receiving, at the virtual wallet server, an application programming interface (API) call using the new Call ID from the merchant to request payment for the item;	encrypting, by the virtual wallet server, in a separate transmission payload to be sent to the merchant, wherein the payload comprises the payment data, the SKU, the user ID, the new Call ID, and the merchant external client ID, wherein the new Call ID is specific to the first merchant;	wherein, upon decrypting the payload by a merchant server of the merchant, the purchase is completed in response to a receipt of the payment from the consumer based on the payment data;	and wherein the payment data is associated with new call IDs generated by the IoT server and sent to subsequent multiple merchants for purchases via the IoT device without requiring re-authentication from the consumer to the virtual wallet server.
Purves teaches,
in in response to receiving the request to initiate payment, requesting, by the virtual wallet server; in response to receiving the message in the virtual wallet application requesting authentication, receiving authentication from the consumer and a selection of a payment instrument from the consumer via the virtual wallet application at the virtual wallet server; in response to the received authentication and the selection, 
(Purves [0325]  information on file at the wallet server
Purves [0325] consumer provided login credentials may be authenticated by the wallet server, and upon successful authentication
Purves [0162]  a user may select payment methods 
Purves [0339] customers may select a payment method 
Purves [0434] call 20855 to the wallet service 20850 to obtain...payment method)
assigning an original Call ID and a user ID before sending to the consumer, the IoT server, and the IoT device;
(Purves [0486] The wallet server may use any identifying information (such as the user's account number with the issuer, the user's card number(s), and/or the like) ... to create a new request to the issuer server. The wallet server may request any information .... about the card account not provided by the user (e.g., a card account ID, and/or the like).
Purves [0650] collections that are grouped and/or linked together by common attributes... objects are not just pieces of data but may have other types of capabilities encapsulated within a given object....a mix of data structures, objects, and relational structures.  
Purves [0395] a token is generated using an SHA256 hashing algorithm that hashes the string combination of a shared secret key, ... a merchant transaction identifier and a product identifier...An example hash command suitable for token generation...$token = hash(‘sha256’, $shared_secret_key . $amount . $currency .$merch_trans . $product_id);)
in response to the consumer responding affirmatively to the activation notification via the virtual wallet application, communicating an initiate payment signal to the IoT server;
(Purves [0199]  wallet application may request the user to confirm reallocation of charges
Purves [0473]  user may have the ability to confirm the card selections 
Purves [0530]  the consumer to look towards the bottom of the review page in order to confirm the appropriate amount. The amount should be the first value for the consumer to confirm their purchase.
Purves [0104]   integration of an electronic wallet...to existing applications, a standalone mobile application, a web based application 
Purves [0618] signals acting as instructions to enable various operations
Purves [0620] interconnection and interoperation of clients, servers, and intermediary nodes)
 receiving, at the virtual wallet server, payment data, the user ID, the original Call ID, a merchant external client ID of the first merchant, and a SKU of the item; 
(Purves [0486] The wallet server may use any identifying information (such as the user's account number with the issuer, the user's card number(s), and/or the like) provided in the request 
Purves  [0395]  one or more of the unique widget parameters (e.g., amount, and/or the like)... the amount calculated above or provided by the seller, the currency, a merchant transaction identifier and a product identifier, e.g.)
generating, by the virtual wallet server, a new Call ID; transmitting, from the virtual wallet server, the new Call ID to a merchant; receiving, at the virtual wallet server, an application programming interface (API) call using the new Call ID from the merchant to request payment for the item; 
(Purves [0650] collections that are grouped and/or linked together by common attributes... objects are not just pieces of data but may have other types of capabilities encapsulated within a given object....a mix of data structures, objects, and relational structures.  
Purves  [0395] a token is generated using an SHA256 hashing algorithm that hashes the string combination of a shared secret key, ... a merchant transaction identifier and a product identifier...An example hash command suitable for token generation...$token = hash(‘sha256’, $shared_secret_key . $amount . $currency .$merch_trans . $product_id);
Purves [0396] the generated token will then be placed in a widget code template, and other values in the template will be populated based on user inputs, values looked up, and/or the like, e.g.... may then be further customize
Purves  [0293]  server may generate a merchant content update request, e.g., 10313, and transmit the request to merchant server 
Purves  [0273]  payment service vendors, and/or the like to integrate to the transaction processing application programming interface (API))
encrypting, by the virtual wallet server, in a separate transmission payload to be sent to the merchant, wherein the payload comprises the payment data, the SKU, the user ID, the new Call ID, and the merchant external client ID, 
(Purves [0326]  an API key and token may also be required to create the checkout widget. The API key may identify the general API access configuration settings, and the token may be an encrypted token for the merchant account.
Purves  [0395] a token is generated using an SHA256 hashing algorithm that hashes the string combination of a shared secret key, ... a merchant transaction identifier and a product identifier...An example hash command suitable for token generation...$token = hash(‘sha256’, $shared_secret_key . $amount . $currency .$merch_trans . $product_id);
Purves [0140]  may comprise information such as, but not limited to user account number, user name, user id, bill information, billing amount, ...and/or the like.
Purves [0650] collections that are grouped and/or linked together by common attributes... objects are not just pieces of data but may have other types of capabilities encapsulated within a given object....a mix of data structures, objects, and relational structures.  )
wherein the new Call ID is specific to the first merchant; 
(Purves [0326] The API key may identify the general API access configuration settings...The merchant may have the option to configure the checkout application for various channels including social network 
Purves [0650] collections that are grouped and/or linked together by common attributes... objects are not just pieces of data but may have other types of capabilities encapsulated within a given object....a mix of data structures, objects, and relational structures.  
Purves  [0395] a token is generated using an SHA256 hashing algorithm that hashes the string combination of  ... a merchant transaction identifier ...An example hash command suitable for token generation...$token = hash(‘sha256’,....$merch_trans  );)
wherein, upon decrypting the payload by a merchant server of the merchant, the purchase is completed in response to a receipt of the payment from the consumer based on the payment data;
(Purves [0207]  recipients who are authorized to view such records may have appropriate decryption keys to decrypt and view the private user information.
Purves [0648] Cryptographic processor interfaces will allow for expedition of encryption and/or decryption requests 
Purves [0261]  server may send payment information 2144 (e.g. the user's payment profile, and/or the like) to the merchant so the merchant may receive the payment made by the user.)
 and wherein the payment data is associated with new call IDs generated by the IoT server and sent to subsequent multiple merchants for purchases via the IoT device without requiring re-authentication from the consumer to the virtual wallet server.
(Purves [0178]  merchants in the list may be affiliated to the wallet... the merchants may include a list of merchants meeting a user-defined or other criteria. For example, the list may be one that is curated by the user, merchants where the user most frequently shops.... Directly through the wallet and without visiting the merchant site
Purves [0650] collections that are grouped and/or linked together by common attributes... objects are not just pieces of data but may have other types of capabilities encapsulated within a given object....a mix of data structures, objects, and relational structures.  
Purves [0254]   In some implementations, the merchant's offer message 2104 may include the parameters Bill Pay may use to update the offer, thus allowing the user's wallet application to automatically calculate the updated offer information without the need to communicate with the Bill Pay server.
Purves [0291] by using stored …. access credentials and/or the like 
Purves [0295]   credentials may be absent, or may be stored on the Bill Pay server or a third-party server and be retrieved in response to receiving a social checkout widget assembly request. 
Purves [0409] In some embodiments of the Bill Pay, the consumer may agree to or designate certain payment options to be used in recurrent transactions. For example, the consumer may permit flexible recurring commerce, wherein future transactions from a merchant may be billed to the reference alias without further intervention from the user. In other embodiments, the consumer may permit managed subscription commerce wherein the consumer and/or merchant agrees to various terms or conditions that may govern the current and/or future reference transactions with the consumer's virtual wallet account
Purves [0427] In a further implementation, API calls to the Bill Pay may include one or more API keys such as a public key and/or a shared secret key. An API key may be a string value that identifies the general API access configuration and settings for the site)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )

Regarding Claim 4, 
Kim and Purves teach the method of Claim 1 as described earlier.
Kim teaches,
  in response to the activation notification (Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624. / Kim [0295] when a payment module in one of the devices is activated / Kim [0165]  The electronic device 910 is capable of including a payment application (a wallet application) 912, a payment manager 914 and/or a secure storage 916.)
 and the order information, (Kim [0264] The user moves the electronic device to a POS terminal 740 (shown in FIG. 7). The payment management module 1831 receives information regarding a product (e.g., price) from the POS terminal 740)
 communicating the new Call ID and a Merchant External Client ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
to a virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application. / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 5, 
Kim and Purves teach the method of Claim 4 as described earlier.
Kim teaches,
   in response to the new Call ID (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
and the Merchant External Client ID, (Kim [0629] The transaction data 4101 may contain card expired date 4102 and store information 4103, e.g., a merchant ID. The electronic device may obtain the merchant ID 4103 from an external device using the communication module (e.g., 3G, 4G, Wi-Fi, NFC, etc.).)
returning the new Call ID to the IoT server (Kim [0670] The payment server 4907 (e.g., the payment server 920 shown in FIG. 9) is capable of transmitting/receiving information related to payment (e.g., payment information) to/from the payment application 4901. / Kim [0671] The TSM 4909 of the first issuer is capable of transmitting/receiving information related to payment to/from the TSP 4911 of the first issuer, the second issuer 4915 (e.g., the second issuer 942 shown in FIG. 9), and the TSP 4913 of the second issuer, and approving of the payment. / Kim [0141] Referring to FIG. 6, the payment system 600 is capable of including an electronic device (device) 610 and/or a server...The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614.....The payment server 620 is capable of including a payment service server 622 and/or a token requester server (token requester) 624.)
 from the virtual wallet open platform. (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614 / Kim [0142]  the payment application 612 may include a payment application 612, e.g., Samsung Pay™ application.  / Kim [0153] In an embodiment of the present disclosure, LoopPay™ fob may include an external payment module which is connected to the electronic device 710 via a microphone. / Kim [0157]  In this case, the electronic device 710 is functionally or operatively connected to the accessory (e.g., LoopPay™ fob) via the input/output interface 150 (e.g., earphones 286).)
Regarding Claim 6, 
Kim and Purves teach the method of Claim 5 as described earlier.
Kim teaches,
    including the new Call ID. (Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising communicating an order request to the merchant server.
Purves teaches,
further comprising communicating an order request to the merchant server (Purves [0261]  server may send payment information 2144 (e.g. the user's payment profile, and/or the like) to the merchant so the merchant may receive the payment made by the user.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 7, 
Kim and Purves teach the method of Claim 6 as described earlier.
Kim teaches,
    using the new Call ID(Kim [0327] In an embodiment of the present disclosure, the payment module is capable of generating a token cryptogram by using a key (e.g., limited used key (LUK) or single used key (SUK)) which is used to generate a token cryptogram. The payment module may use different keys according to preset rules, such as each transaction, a transaction of a certain number of times, transaction within a period of time, etc. ; Examiner regards the "limited used key (LUK) or single used key (SUK)" as referring to a Call Id that can be used to generate the token cryptogram / Kim [0637] In an embodiment of the present disclosure, with reference to FIGS. 18 and 44, the payment module is capable of creating a one-time random number and encrypting the generated one-time random number by using a key of the TEE, e.g., a device root key (DRK). The payment module is capable of transmitting the encrypted one-time random number to the secure environment relay module 1846 via the secure environment driver module 1853.)
Kim does not teach further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform
Purves teaches,
further comprising, in response to the order request, communicating a GetPayment API from the merchant server to the virtual wallet open platform (Purves [0440] In one implementation, the merchant server may use the user sign as a trigger to request current user information from the wallet server. The merchant server may generate and send a user information request message 20926 to the wallet server. ...In one implementation, the merchant server may utilize callbacks via APIs, inline widgets, etc., to pull user information from the wallet. For example, the merchant server may call the getPayment API to obtain payment method details such as card nicknames, brand, last 4 digits, etc. /  Purves [0148] Although only getPayment API call is discussed in detail, other API calls such as those listed in Table 1 may also be called by the merchant server to obtain information including address nick name, indicator for default/primary address, active loyalty programs, program names, indicator for current/primary loyalty program, request to instantiate a purchase against the customer ID, retrieve and redeem previous purchase records for the customer, and/or the like.  In an alternate implementation, instead of the merchant making the API calls to obtain the user information, the wallet server may push user information to the merchant.  In some implementations, the information push may be a one-time event, for example, when the user connects a new service (e.g., a merchant) to a wallet.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 8, 
Kim and Purves teach the method of Claim 7 as described earlier.
Kim does not teach further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data.
 Purves teaches,
further comprising communicating an encrypted payload to the merchant server using a Merchant API key, the encrypted payload including consumer payment and order data. (Purves [0326] The API key may identify the general API access configuration settings, and the token may be an encrypted token for the merchant account. / Purves [0440] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0120] In the above example, the payment request includes information fields such as user profile information, bill information and user's payment configuration parameters. / Purves [0146] In one implementation, the token may be generated using one or more parameters such as the merchant's API key, customer ID, merchant ID, merchant name, customer name, and/or the like. In a further implementation, the token may be encrypted. / Purves [0354]  Cryptographic processor interfaces may allow for expedition of encryption and/or decryption requests by the cryptographic component; /  Purves [0099] which may contain the user's payment information, the amount to transfer, and/or the like. / Purves [0167] In this and other embodiments, the consumer may choose to create an account 1410 with the merchant and provide contact/shipping information 1407 and/or payment information 1408 to complete the transaction.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 9, 
Kim and Purves teach the method of Claim 8 as described earlier.
Kim teaches,
wherein initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device in response to the request payment authentication, (Kim [0141] The electronic device 610 is capable of including a payment application (or wallet application) 612 and/or a payment manager 614. / Kim [0143] In various embodiments of the present disclosure, the payment application 612 is capable of performing a payment transaction, using the payment application 612. For example, the payment application 612 may provide the user with a payment function by executing a preset application, Simple Pay or Quick Pay. The user runs the payment application 612 to make a payment function and is provided with information related to the payment function. / Kim [0231] The AP 1401 is capable of detecting a first authentication service transaction and transmitting a first authentication service transaction command to the first communication module 1403. In various embodiments of the present disclosure, the first authentication service transaction command may be an instruction to perform the authentication procedure based on the first communication module 1403.)
Kim does not teach and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key.
 Purves teaches,
and initiating the virtual wallet application at the computing device includes initiating the virtual wallet application at the computing device using an API key. (Purves [0250] In some implementations the user may use a wallet-enabled electronic device to send a checkout request 2102 to the merchant containing information about the products the user would like to purchase. / Purves [0441] In one implementation, the wallet server may validate the request by confirming the customer ID, API key and/or the token are correct. At 20930, the wallet server may use the customer ID, for example, to query one or more databases / Purves [0447] The customer ID may be sent to the merchant. Using the customer ID and/or API keys or tokens, the merchant may request customer information such as shipping address, payment method, and/or the like at 201055. The wallet may provide the merchant the information that is permitted for sharing by the customer preferences and permissions.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Regarding Claim 10, 
Kim and Purves teach the method of Claim 9 as described earlier.
Kim does not teach further comprising communicating an order confirmation notification to the virtual wallet application.
Purves teaches,
further comprising communicating an order confirmation notification to the virtual wallet application. (Purves [0243] The issuer server may provide an individual payment confirmation, e.g., 1828, to the pay network server, which may forward, e.g., 1829, the funds transfer message to the acquirer server.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the bill payment processing teachings of Purves that “transforms user bill payment request message via Bill Pay components into transaction bill payment transaction settlements.” (Purves [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. bill payment processing) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “provides a fast and efficient bill payment option to consumers” Purves [0102] and “may allow cardholders to defer or “snooze” a payment of a bill for a fixed period of time” Purves [0103] )
Claim 11 is rejected on the same basis as Claim 2.
Claim 13 is rejected on the same basis as Claim 4.
Claim 14 is rejected on the same basis as Claim 5.
Claim 15 is rejected on the same basis as Claim 6.
Claim 16 is rejected on the same basis as Claim 7.
Claim 17 is rejected on the same basis as Claim 8.
Claim 18 is rejected on the same basis as Claim 9.
Claim 19 is rejected on the same basis as Claim 10.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim and Purves in view of Jeong (“PROXIMITY COMMUNICATION METHOD AND APPARATUS”, U.S. Publication Number: 20150256515 A1)
Regarding Claim 20, 
Kim and Purves teach the method of Claim 11 as described earlier.
Kim does not teach wherein the IoT device comprises a bathroom scale, a computer monitor, a washing machine, or a refrigerator.
Jeong teaches, 
wherein the IoT device comprises a bathroom scale, a computer monitor, a washing machine, or a refrigerator.
(Jeong [0032] The smart home appliances may include at least one of, for example, televisions, Digital Video Disk (DVD) players, audio players, refrigerators, air conditioners, cleaners, ovens, microwaves, washing machines, air purifiers, set-top boxes, TV boxes (e.g., HomeSync™ of Samsung, Apple TV™, or Google TV™), game consoles, electronic dictionaries, electronic keys, camcorders, or electronic frames.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Internet of Things payment processing teachings of Kim to incorporate the proximity communication  teachings of Jeong for “communicating between electronic devices by which wireless or wired communication can be conducted.” (Jeong [0002]).        The modification would have been obvious, because it is merely applying a known technique (i.e. proximity communication  ) to a known concept (i.e. Internet of Things payment processing) ready for improvement to yield predictable result (i.e. “transmitting, by an electronic device, a first message including a first … identifier of the electronic device to at least one external device, and receiving a second message including the first … identifier and a second … identifier of the at least one external device” Jeong [0007] )


Response to Remarks
Applicant's arguments filed on May 16, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   

Response Remarks on Claim Rejections - 35 USC § 112
Applicant's  amendments rectify the previous rejections under 35 USC § 112. 
The rejection under 35 USC § 112 is lifted.
 Response Remarks on Claim Rejections - 35 USC § 101
The Applicant states:
“the amended claims as a whole integrate any judicial exception into a practical application… In the current case, the claims recite, inter alia: a virtual wallet server, virtual wallet application, loT device, loT server, a user computing device, an API, a merchant server, a processor, and a memory. Applicant respectfully notes that the standard for an abstract idea to be integrated into a practical application is NOT that the claims must involve additional elements which are unconventional. Example 42 of the 2019 PEG support this assertion. "
Examiner responds:
  The proposed invention solves a business/financial concern relating to payments via Internet of Things (IoT) devices. It does not constitute a technological innovation.
The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.
The claims’ invocation of computers, a virtual wallet server, virtual wallet application, loT device, loT server,  user computing device,  API,  merchant server,  processor, and  memory does not transform the claimed subject matter into patent-eligible applications. The claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection, analysis, and display functions on a set of generic computer, a virtual wallet server, virtual wallet application, loT device, loT server,  user computing device,  API,  merchant server,  processor, and  memory devices.
The additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer components and/or electronic processes. The Specification reads, [0060] The user devices, terminals, computers and servers described herein may be general purpose computers that may have, among other elements, a microprocessor (such as from the Intel Corporation, AMD or Motorola); …. The user devices, terminals, computers and servers described herein may be running on any one of many operating systems including, but not limited to WINDOWS, UNIX, LINUX, MAC OS, or Windows (XP, VISTA, etc.). / [0020] An internet of things device may be a traditional device that has internet access added to it. For example, a bathroom scale may already exist but by adding wireless access to the scale, additional functionality may be added to the scale and the scale may interact with applications and other wireless devices. / [0064] Any of the software components or functions described in this application, may be implemented as software code or computer readable instructions ….. using, for example, conventional or object-oriented techniques.  / [0069] the corresponding structure is a general purpose computer, processor, or microprocessor (as the case may be) programmed to perform the particularly recited function using functionality found in any general purpose computer without special programming and/or by implementing one or more algorithms to achieve the recited functionality.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, the claims are directed to an abstract idea without a practical application.  
Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, computer,  virtual wallet server, virtual wallet application, loT device, loT server,  user computing device, API,  merchant server, a processor, and  memory technology for gathering, synthesizing, sending, and presenting the desired information.  See MPEP 2106.05(d) well-understood, routine, and conventional. 
The gathering, sharing, and manipulation of  data amounts to Insignificant Extra-Solution Activity [MPEP 2106.05(g)], Mere Data Gathering [Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)], and Selecting A Particular Data Source or Type Of Data To Be Manipulated [Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)] 
 	Examiner disagrees that the applicant’s proposed invention parallels that of Example 42 of the Subject Matter Eligibility Examples.  In the example, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. It conducted a meaningful transformation that prior generic systems could not replicate. The applicant’s invention provides no meaningful improvement over well-understood, routine, conventional activity and merely manipulates data in an expected manner. The applicant’s invention fails to meaningfully improve any technology but merely employs existing technology.
Therefore, the rejection under  35 USC § 101 remains.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of no new/additional prior art. 
The existing prior art references teach the newly added limitations:
communicating an activation for payment signal to the IoT device; in response to receiving the activation for payment signal, 
(Kim [0008] The electronic device includes a ... payment signal module... transmitting the payment signal to an external electronic device.)
communicating an activation notification from the IoT device to the virtual wallet application and order information for the product to the IoT server;
(Kim [0141]  including a payment application (or wallet application) 612 and/or a payment manager 
Kim [0142]  The payment-related user interface may include wallet UI/UX.....The payment application 612 is capable of providing interface related to user authentication via Identification & Verification (ID&V).
Kim [0295] when a payment module in one of the devices is activated
Kim [0147]  token requester server ... activating payment-related information (e.g., token).)
in response to the consumer responding affirmatively to the activation notification via the virtual wallet application, communicating an initiate payment signal to the IoT server;
(Purves [0199]  wallet application may request the user to confirm reallocation of charges
Purves [0473]  user may have the ability to confirm the card selections 
Purves [0530]  the consumer to look towards the bottom of the review page in order to confirm the appropriate amount. The amount should be the first value for the consumer to confirm their purchase.
Purves [0104]   integration of an electronic wallet...to existing applications, a standalone mobile application, a web based application 
Purves [0618] signals acting as instructions to enable various operations
Purves [0620] interconnection and interoperation of clients, servers, and intermediary nodes)
Therefore, the rejection under  35 USC § 103 remains.



Prior Art Cited But Not Applied




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jacob (“PAYMENT CHECKOUT WITHIN AN APPLICATION”, U.S. Publication Number: 20160253667 A1) proposes a computer system which assists a user in making a transaction by using a call identifier (“Call ID”) and in response to the payment processor server verifying the CALL ID from the POS and transaction amount from the merchant backend system and purchase data with the merchant processor/acquirer, the payment processor server may inform the POS through the merchant backend computing system that the transaction is authorized.
Katzin (“UNIVERSAL ELECTRONIC PAYMENT APPARATUSES, METHODS AND SYSTEMS”, U.S. Publication Number: 20140337175 A1) transform touchscreen inputs into a virtual wallet mobile application interface, via UEP components, into purchase transaction triggers and receipt notices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697
/HAO FU/ 
Primary Examiner, Art Unit 3697